DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication 10/31/2018.
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 14, 15 are amended.
Claims 16, 17, 18, 19, 20 are newly presented.


Priority
ADS dated 10/31/2018 claims national stage of PCT/US2016/032702 dated 5/16/2016.


Information Disclosure Statement
IDS dated 10/31/2018 has been reviewed. See attached.

Drawings
The drawings dated 10/31/2018 have been reviewed. They are accepted.

Specification
The abstract dated 10/31/2018 has 165 words, 10 lines and no legal phraseology. The abstract is objected to because it contains more than 150 words.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 

Claims 1, 8, 15
STEP 1: YES: “A system”
STEP 2A PRONG ONE: YES: The claim recites, in pertinent part, “… carry out the simulation via a finite element analysis for the 3D-model of the part based at least in part on the simulation parameter and the gradient pattern for the at least one region, to produce simulation results involving the part having the graded spatial density in the at least one region…” which is the mental process of imagining, thinking, considering, evaluating (i.e., simulation) an object which has variation in its structure (e.g., holes, voids) or other types of variations (i.e., gradations). The claim also recites “finite element analysis” which might also properly be found to be a mathematical abstract idea; however, the claim recites this at such a high level it amounts to simply thinking about (i.e., analysis) of a small area (i.e., element) of the object in question.

STEP 2A PRONG TWO: NO.
While the claim recites:
“A system for finite element analysis of a part producible via a 3D printer”. the claim does not actually produce any part via a 3D printer. Therefore this is merely a characterization and simply links the abstract idea to a technological field.
“at least one input device; at least one processor configured to:” this is merely invoking a computer as a tool and such limitations are not indicative of a practical application. The claim does not improve the computer.
“receive at least one input through the at least one input device that specifies a 3D-model of a part receive at least one input through the at least one input device that specifies simulation parameters for carrying out a simulation via a finite element analysis for the 3D-model of the part receive at least one input through the at least one input device that specifies at least one region (120) of the 3D-model of the part as having graded spatial density; receive at least one input through the at least one input device that specifies a gradation pattern for variation in spatial density in at least one direction in the at least one region; and ” which is pre-solution activity or necessary data gathering. The Courts have found such actions are not indicative of a practical application

STEP 2B: NO. While the claim recites data gather steps and recites computer elements these elements are not significantly more than the abstract idea. Data gathering has been found by the Court not to be indicative of additional elements which are significantly more than the abstract idea itself. The mere recitation of a computer as a tool upon which the abstract idea is implemented/executed has also been found by the Courts to not be indicative of additional elements which are significantly more than the abstract idea.

Therefore the claims is not eligible under 35 USC 101.


Claim 2, 9, 16 do not contain a practical application nor significantly more because the claim merely further characterizes data relating the spatial density and input data.

Claims 3, 10, 17 do not contain a practical application nor significantly more because the claim merely further characterizes how to thinking about/imagine/consider the object in terms of mathematical concepts including matrices. Additionally; storing and displaying data is extra solution activity and is not indicative of a practical application or significantly more.

Claims 4, 11, 18. do not contain a practical application nor significantly more because the claim merely further characterizes the simulation results are with respect to at least one of displacement, stress, or a combination thereof. These elements are part of the abstract idea.

Claims 5, 12, 19 do not contain a practical application nor significantly more because the claim merely recite to generate output data. The MPEP indicates that outputting data is not a practical application nor significantly more. Additionally while the claim recites that the output file is “to additively build the part” the claim does not actually build any parts.

Claim 6, 13, 20. do not contain a practical application nor significantly more because while the claim recites that the computer system includes a 3D printer and also recites a type of code used by the printer this is merely additional computer equipment used as a tool. The claim is not actually using the 3D printer to actually print any parts based upon the recited G-code.


Claim 7, 14 do not contain a practical application nor significantly more because the merely recites a generalized graphical user interface along with data gathering steps. While the claim characterizes the data as having a direction this is merely characterizing data. Such elements are not indicative of a practical application nor significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 2, 3, 4, 5, 8, 9, 10, 11, 12, 15, 16, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pasini_2013 (WO 2013/091085 A1) in view of Wilfredo_2008 (Modeling of FGM Piezoelectric Transducers Using Graded Finite Element Concept, ABCM Symposium Series in Mechatronics – Vol. 3 pp 552 – 561) in view of Matlab_Guide_2005 (MATLAB The Language of Technical Computing, The MathWorks, Version 7, 2005).


Claim 1. Pasini_2013 makes obvious A system (par 1: “… methods and systems…”; par 8: “… methods and systems…”; par 48: “… propose a systematic methodology…”; par 117: “… present system and method…”) for finite element analysis (Figure 1, block 1: “uCT-Scan data & FEM model of hip”; par 10: “… the steps of: generating a finite element model… conducting a finite element analysis…”;  par 11: “…  of a part producible via a 3D printer (par 79: “Fig. 10 shows the polypropylene prototype of solution B, which was manufactured with the 3D printer Object Connex500…”) comprising:  ; at least one processor (par 101: “… a single 2.4 GHZ Intel processor… parallel computing with a PC cluster will considerably reduce the computational time…”) configured to: receive at least one input t that specifies a 3D-model of a part (par 53: “the first step 22 consists in processing the CT-scan data…”; par 65: “… density distribution can be obtained through a CT-scan…”; Fig 2A block 22: “CT-scan data of patient bone” block 24: “bone solid model”; par 94: “… Figure 17 illustrates the methodological steps to design a graded cellular implant… A finite element model of the bone is created by processing CT-scan data…”; Fig. 4 implant 2317; Fig. 10 implant) ;receive at least one input [analysis] parameters for carrying out a  [analysis] via a finite element analysis for the 3D-model of the part; receive at least one inputthat specifies at least one region of the 3D-model of the part as having graded spatial density; receive at least one input that specifies a gradation pattern for variation in spatial density in at least one direction in the at least one region  (Fig 2 – 2a: “… unit cell geometric parameters…” vecors a, b, t3, t2, t1; par 50: “… a design of gradients of material properties through a tailored lattice microstructure, whose geometrical parameters are optimized in each region…”; par 51: “the mechanical properties of a cellular structure depends on the relative density and the geometric parameters of the unit cell… p is the density… by changing the relative density of the lattice microstructure, it is possible to obtain desired values of mechanical properties in any zone of the implant…”; par 52: “Figure 2 summarizes the procedure 20 proposed here to design a cellular implant with controlled gradients of mechanical properties…”; par 53: “… the building block, can be of any arbitrary topology… parameters of the unit cell geometry and the macroscopic shape of the implant are the design variables of the vector b…”; par 67: “Fig. 5 shows the unit cell geometry used for the The gradient of material properties are governed by the lattice relative density, which are a model variable is controlled by the cell size and wall thickness…”’; Figures 20, 21. NOTE: the topology is a gradation pattern resulting from a variety of parameters including gradated density.  par 93: “… m1 and m2 (Figure 11) are the slopes of the parallelogram lines, expressed as a function of the relative density…”); and carry out the  [analysis] via a finite element analysis for the 3D-model of the part (Fig 2A block 28: “FEM” is Finite Element Analysis; Fig. 17: block 3 “FEA”; par 94: “… form FEA, the mean and alternative macroscopic stresses and obtained…”; par 104: “… a fully detailed FE analysis…”) based at least in part on the parameter and the gradation pattern for the at least one region (Fig 2 – 2a: “… unit cell geometric parameters…” vecors a, b, t3, t2, t1; par 50: “… a design of gradients of material properties through a tailored lattice microstructure, whose geometrical parameters are optimized in each region…”; par 51: “the mechanical properties of a cellular structure depends on the relative density and the geometric parameters of the unit cell… p is the density… by changing the relative density of the lattice microstructure, it is possible to obtain desired values of mechanical properties in any zone of the implant…”; par 52: “Figure 2 summarizes the procedure 20 proposed here to design a cellular implant with controlled gradients of mechanical properties…”; par 53: “… the building block, can be of any arbitrary topology… parameters of the unit cell geometry and the macroscopic shape of the implant are the design variables of the vector b…”; par 67: “Fig. 5 shows the unit cell geometry used for the tessellation of the whole implant. The gradient of material properties are governed by the lattice relative density, which are a model variable is controlled by the cell size and wall thickness…”’; Figures 20, 21. NOTE: the topology is a gradation pattern resulting from a variety of parameters including gradated density.  par 93: “… m1 and m2 (Figure 11) are the slopes of the parallelogram lines, expressed as a function of the relative density…”), to produce  results involving the part having the graded spatial density in the at least one region (par 54: “… construct the stiffness matrix which will be input to the Finite Element (FE) solver 28. 

While Pasini_2013 clearly teaches to perform a finite element analysis, by calculating and solving which might properly be found to make obvious to one of ordinary skill in the art the limitation of “simulation” Pasini_2013 does not explicitly recite “simulation.”

Additionally; while Pasini_2013 clearly teach the use of software such as ANSYS (par 69: “… each element of the FE model, created in ANSYS… the stiffness matrix of each element is calculated through a computational code…”) which one of ordinary skill in the art would infer receives inputs through input devices, Pasini_2013 does not explicitly recited

Therefore Pasini_2013 does not explicitly teach “simulation” nor “at least one input device” nor “through at least one input device.”

Wilfredo_2008; however, makes obvious  “simulation” (abstract: “… simulated graded continuous materials… this work proposes the development of Finite Element (FE) algorithms…” page 2: “… this computational implementation allows simulating… the code is implemented in MATLAB software…” page 5: “… FGP ceramic are simulated a gradation function is used to represent the continuous change of material properties… the simulated models are sketched in Fig. 3… Matlab… ANSYS…” Figures 4, 5, 6, 7, 8, 9, 10)

Pasini_2013 and Wilfredo_2008 are analogous art because they are from the same field of endeavor called finite modeling. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pasini_2013 and Wilfredo_2008. The rationale for doing so would have been that Pasini_2013 teaches to model finite elements that have graded properties using software such as ANSYS and teaches to perform an analysis but does not explicitly teach the analysis is a simulation. Wilfredo_2008 teaches to perform a simulation analysis using software tools such as MATLAB and ANSYS on graded finite elements that have graded properties. Therefore it would have been obvious to combine Pasini_2013 and Wilfredo_2008 for the benefit of studying the analysis  to obtain the invention as specified in the claims.

While both Pasini_2013 and Wilfredo_2008 teaches to use computer software (MATLAB and ANSYS) to perform analysis (Pasini_2013) and simulation (Wilfredo_2008); and while it may properly be found that one of ordinary skill in the art would infer that software receives input from an input device the combination of PAsini_2013 and Wilfredo_2008 does not explicitly teach an  “at least one input device” nor “through at least one input device.”

Matlab_Guide_2005; however, teaches “at least one input device” nor “through at least one input device” (page 31: “… as you move the cursor… the mouse button…”; page 35: “… drag the mouse to position and size the object…”; page 60: “… using the mouse to select and edit objects interactively… using MATLAB functions at the command line or in an M-file…”; page 102: “command interface…”; page 150: “… accepts input in the form of vectors…”; page 175: “MATLAB directs graphics output to a window that is separate from the Command Window… the characteristics of this window are controlled by your computer’s windowing system…” NOTE: Therefore MATLAB has a standard Windowing system that has a Command Window which allows the user to enter commands interactively or through an M-file automatically and the computer is controlled through at least an input device called a mouse. page 209 – 214: “… direction … vector graphs… compass… feather… quiver… quiver3…” NOTE: pages 209 – 214 teach input commands that define a vector according to a user defined gradient function and these commands can accept input parameters through the Command Window and Mouse to define a gradient pattern according to a user defined function).

Pasini_2013 and Wilfredo_2008 and Matlab_Guide_2005 are analogous art because they are from the same field of endeavor called modeling. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Wilfredo_2008 and Matlab_Guide_2005. The rationale for doing so would have been that Wilfredo_2008 teaches to use MATLAB and Matlab_Guide_2005 teaches how to utilize MATLAB. Therefore it would have been obvious to combine Wilfredo_2008 and Matlab_Guide_2005 for the benefit of using the software to perform analysis and simulation of the finite elements to obtain the invention as specified in the claims.




Claim 8. The limitations of claim 8 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally; Pasini_2013 makes obvious “a method (par 1: “… methods and systems…”; par 8: “… methods and systems…”; par 48: “… propose a systematic methodology…”; par 117: “… present system and method…”) for finite element analysis (Figure 2, 17) of a part producible via a 3D printer comprising” (par 79: “Fig. 10 shows the polypropylene prototype of solution B, which was manufactured with the 3D printer Object Connex500…”)

Claim 15. The limitations of claim 15 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally; Pasini_2013 makes obvious “a non-transitory computer readable medium encoded with executable instructions that when executed, cause at least one processor to: “(par 69: “… FE model, created in ANSYS (Canon, Pennsylvania, U.S.A.)… through a computational code, 2DHOMOG…” par 101: “… 2.4 GHz Intel Processor… CPU… parallel computing with a PC cluster…” NOTE: the teaching of a commercially available software capable of making finite element models using computational code executed on a computer processor makes obvious a non-transitory computer readable medium because the software must reside in at least computer memory in order for it to execute in a processor).

Claim 2, 9, 16. Pasini_2013 and Wilfredo_2008 and Matlab_Guide_2005 make obvious all the limitations of claim s 1, 8 and 15 as outlined above. Additionally, Pasini_2013 makes obvious “wherein the at least one input that specifies a gradation pattern includes: at least one gradation direction in which spatial density is varied (par 68: “… the variables of the lattice model are the relative densities… along the radial direction…”; par 98: “Figure 18(b) illustrates the model … the grid depicts the domain of  and data that selects at least one parameter for a gradation function that defines changes in spatial density in the at least one region in the at least one direction Fig 2 – 2a: “… unit cell geometric parameters…” vecors a, b, t3, t2, t1; par 50: “… a design of gradients of material properties through a tailored lattice microstructure, whose geometrical parameters are optimized in each region…”; par 51: “the mechanical properties of a cellular structure depends on the relative density and the geometric parameters of the unit cell… p is the density… by changing the relative density of the lattice microstructure, it is possible to obtain desired values of mechanical properties in any zone of the implant…”; par 52: “Figure 2 summarizes the procedure 20 proposed here to design a cellular implant with controlled gradients of mechanical properties…”; par 53: “… the building block, can be of any arbitrary topology… parameters of the unit cell geometry and the macroscopic shape of the implant are the design variables of the vector b…”; par 67: “Fig. 5 shows the unit cell geometry used for the tessellation of the whole implant. The gradient of material properties are governed by the lattice relative density, which are a model variable is controlled by the cell size and wall thickness…”’; Figures 20, 21. NOTE: the topology is a gradation pattern resulting from a variety of parameters including gradated density.  par 93: “… m1 and m2 (Figure 11) are the slopes of the parallelogram lines, expressed as a function of the relative density…”); and wherein the at least one processor is configured to modify finite element matrices corresponding to the at least one region of the 3D-model of the part, based on the gradation pattern for the at least one region of the 3D-model of the part” (Figure 6, Figure 17, Figure 20, A and B; Fig 2 – 2a: “… unit cell geometric parameters…”;

Also; Matlab_Guide_2005 makes obvious “wherein the at least one input that specifies a gradation pattern includes: at least one gradation direction” and “data that selects at least on parameter for a gradation function that defines changes” (page 209 – 214: “… direction … vector graphs… compass… feather… quiver… quiver3…” NOTE: pages 209 – 214 teach input commands that define a vector according to a user defined gradient function and these commands can accept input parameters through the Command Window and Mouse to define a gradient pattern according to a user defined function).

Additionally Wilfredo_2008 makes obvious “data that selects at least one parameter for a gradation function that defines changes” is properties (Figure 1 with FGP).

Claims 3, 10, 17. Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 make obvious all the limitations of claims 2, 9, 16 from which claims 3, 10, 17 depend as outlined above Pasini_2013 makes obvious “wherein the at least one processor (par 101: “... 2.4 GHZ Intel processor…”) is configured to: update element stiffness and mass matrices for the finite element analysis to reflect the gradation pattern with respect to nominal values for the material when not graded; carry out one or more types of finite element analysis using the updated element stiffness and mass matrices” (page 54: “… tensors are then used to construct the stiffness matrix which will be the input to the Finite Element (FE) solver 28. As a result, the average strains and stresses… are calculated…”)
Wilfredo_2008 makes obvious “; and report the simulation results” (abstract: “... output displacement...” Figure 4, 5, 6, 7, 8, 9, 10, 11) including at least one of storing the simulation results in a data store  (page 474: “... pixel buffer used to store a copy of the figure window’s content... with backing store enabled, MATLAB simply copies an exposed figure window’s contents from the buffer to the screen... window do consume system memory. If memory is limited on your system, set BackingStore to off to release the memory used by these buffers...”; page 66: “... the graph is saved as a figure file (.fig), which is a binary file format used to store figures...”), displaying the simulation results through a display device (page 265: “... printed images may not always be the same size as they are on your monitor... pixels per inch that you monito is displaying...”; page 249: “... computer display...”; page 316: “... the computer screen...”; page 471: “... figure window that occupy the upper third of the computer screen...”), k”.

Claims 4, 11, 18. Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 make obvious all the limitations of claims 1, 8, 15 from which claims 4, 11, 18 depend as outlined above. Additionally, Pasini_2013 makes obvious “wherein the simulation results are with respect to at least one of displacement, stress, or a combination thereof” (par 25: “… fig. 12 is a table illustrating the comparision of microscopic stress distribution obtained by detailed FEA and AH for the unit cells location at the proximal region…”; par 54: “… the average strains and stresses throughout the bone and the structure of the prosthesis are calculated…”). Wilfredo_2008 also teaches “displacement, stress, or a combination thereof” (page 5: “… FGP models produce similar displacement, stress…” Figure 4 (displacement), Figure 5 (stress)).


Claims 5, 12, 19. Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 make obvious all the limitations of claims 1, 8, 15 from which claims 5, 12, 19 depend as outlined above. Additionally, Pasini_2013 makes obvious “wherein the at least one processor is configured to generate a configuration of the 3D printer that drives the 3D printer to additively build the part based on the 3D-model with the graded spatial density in the at least one region” (par 79: “… Fig. 10 shows the polypropylene prototype of solution B, which was manufactured with the 3D printer Object Connex500… an STIL file of the graded cellular implant, solution B, was finally used for rapid prototyping…”).

(2) Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 in view of STL-GCODE_2015 (Knowledgebase, 3D Printing, 2015)

Claim 6, 13, 20. Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 make obvoius all the limitations of claims 5, 12, and 19 from which claims 6, 13, and 20 depend as outlined above. While Pasini_2013 teaches to output STL for the 3D printer (par 79: “… 3D printer… an STL file of the graded cellular implant, solution B, was finally used for rapid prototyping…”) which makes obvious
“further comprising the 3D printer” but this does not teach “wherein the configuration for the 3D printer includes G-code.”

STL-GCODE_2015; however, makes obvious “wherein the configuration for the 3D printer include G-code” (page 3: “… STL is the standard file for most printers. Then you can import the STL into your printer’s slicing application to create the Gcode your printer understands to make the 3D print…”).

Pasini_2013 and STL-GCODE_2015 are analogous art because they are from the same field of endeavor called 3D printing. Before the effective filing data it would have been obvious to a person of ordinary skill in the art to combine Pasini_2013 and STL-GCODE_2015. The rationale for doing so would have been Pasini_2013 teaches to output STL and STL-GCODE_2015 teaches to convert STL into GCODE for the 3D printer. Therefore, it would have been obvious to combine Pasini_2013 and STL-GCODE_2015 for the benefit of having the GCODE format needed for the printer to obtain the invention as specified in the claims.


(3) Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 in view of Malins_2012 (GUI to launch a function based on dropdown list, MathWorks MATLAB Answers, 2012).

Claim 7, 14. Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 make obvious all the limitations of claims 1, 8, 15 from which claims 7, 14 depend as outlined above. Additionally, Matlab_Guide_2005 makes obvious “further comprising a display, wherein the at least one processor is configured to generate a graphical user interface through the display device (page 7: “graphical user interface…  Microsoft Windows or UNIX graphical user interface…”; page 175: “command window” NOTE: the command window allow the user to choose which commands to use), which enables a user to [define] the gradation pattern from a plurality of different gradation patterns, which plurality of different gradation patterns include: spatial density that increases in at least one gradation direction; and spatial density that decreases in at least one gradation direction, wherein the at least one gradation direction includes a single common gradation direction across the at least on region or radial directions with respect to common location of the at least one region” (page 209 – 214: “… direction … vector graphs… compass… feather… quiver… quiver3…).

While Matlab_Guide_2005 teaches functions such as “gradient” that defines a user defined function and also teaches a graphical user interface Matlab_Guide_2005 does not explicitly teach “selecting” the gradient functions.

Malins_2012; however, makes obvious to “select” gradient (and other) functions using a graphical drop down list (page 1: “... create a GUI that has drop down list, the names correspond to different functions... I want to select...”).

Matlab_Guide_2005 and Malins_2012 are analogous art because they are from the same field of endeavor called modeling. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Matlab_Guide_2005 and Malins_2012. The rationale for doing so would have been that Matlab_Guide_2005 teaches to have gradient functions and Malins_2012 teaches to create GUI dropdown lists which allow for the selection of functions. Therefore, it would have been obvious to combine Matlab_Guide_2005 and Malins_2012 for the benefit of easy choice selection of functions to obtain the invention as specified in the claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146